Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 02/02/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Response to Arguments
3.	Applicant’s arguments in light of claim amendment, see Remarks, filed 02/02/22, with respect to Non-Final Rejection have been fully considered and are persuasive. The rejection has been withdrawn. 
Claim Status
4.	Claims 1-5 are pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Corwith (US 6,037,787) in view of Yoshida (US 2008/0088331).
7.	Regarding claim 1, Corwith teaches A test device [Figures 2-3, a test device is shown] comprising: a probe supporting block formed with a tube accommodating portion along a test direction [Figure 3, a probe supporting block 210 is shown with a tube accommodating portion 220 along a test direction]; a conductive shield tube accommodated in the tube accommodating portion [Figure 3, a conductive shield tube 344 is shown accommodated in the tube accommodating portion 220]; a signal probe accommodated and supported in the shield tube without contacting the shield tube [Figure 3, a signal probe 343 is shown without contacting the shield tube 344]; a ground probe accommodated and supported in the probe supporting block in contact [Figure 3,  a ground probe 355 in contact is shown, see column 3, lines 40-45], wherein the probe supporting block comprises (a conductive block and) an insulating block, the tube accommodating portion extending through (the conductive block and) the insulating block [Figure 3, the probe supporting block 210 comprises an insulating block 212, 214], wherein the ground probe is in contact (with the conductive block) [Figure 3, see ground probe 355], and wherein a ground signal connecting path is formed among the ground probe, (the conductive block) and the shield tube [Figure 3, a ground signal connecting path is formed, see Column 3, lines 40-45].
Corwith does not explicitly teach a conductive block.
However, Yoshida teaches a conductive block [Figure 4, a conductive metal block 2 is shown].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Corwith with Yoshida. Doing so would allow Corwith to comprise a 
8.	Regarding claim 2, Corwith teaches the test device. 
Corwith does not explicitly teach wherein the probe supporting block comprises: 2Appln. No.: 17/041,871the conductive block comprising a conductive contact portion with which the shield tube is in contact; the insulating block stacked on one side of the conductive block and supporting the shield tube and a first end portion of the probe; and an insulating cover block covering a rear side of the conductive block and supporting a second end portion of the probe.
 Yoshida teaches wherein the probe supporting block comprises: the conductive block comprising a conductive contact portion with which the shield tube is in contact [Figures 1-7, a conductive block 2 is shown]; the insulating block stacked on one side of the conductive block and supporting the shield tube and a first end portion of the probe [Figures 1-7, an insulating block 3/31 shown]; and an insulating cover block covering a rear side of the conductive block and supporting a second end portion of the probe [Figures 1-7, an insulating cover block 3/31 shown].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Corwith with Yoshida. Doing so would allow Corwith to comprise a conductive metal block, insulating portion arrangement which would help reliably obtain electrical contact and help improve design.
9.	Regarding claim 3, Corwith teaches the test device.
Corwith does not explicitly teach wherein the probe supporting block comprises: the conductive block comprising a conductive contact portion with which the shield tube is in contact; and a pair 
 However, Yoshida teaches wherein the probe supporting block comprises: the conductive block comprising a conductive contact portion with which the shield tube is in contact [Figures 1-7, a conductive block 2 is shown]; and a pair of insulating blocks arranged with the conductive block therebetween and supporting both ends of the shield tube and the probe [Figures 1-7, a pair of insulating blocks 3/31 shown].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Corwith with Yoshida. Doing so would allow Corwith to comprise a conductive metal block, insulating portion arrangement which would help reliably obtain electrical contact and help improve design.
10.	Regarding claim 4, Corwith teaches the test device.
Corwith does not explicitly teach wherein the probe supporting block comprises: a conductive block comprising a conductive contact portion with which the shield tube is in contact; and a pair of insulating cover blocks arranged with the conductive block therebetween and supporting both ends of the probe.
Yoshida teaches wherein the probe supporting block comprises: a conductive block comprising a conductive contact portion with which the shield tube is in contact [Figures 1-7, a conductive block 2 is shown]; and a pair of insulating cover blocks arranged with the conductive block therebetween and supporting both ends of the probe [Figures 1-7, a pair of insulating blocks 3/31 shown].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Corwith with Yoshida. Doing so would allow Corwith to comprise a 
11.	Regarding claim 5, Corwith teaches wherein the insulating cover block comprises: 3a cover main body shaped like a plate; and a probe holder (protruding from the cover main body), inserted in the shield tube, and supporting both ends of the probe inside the shield tube [Figure 3, insulating cover block 342 or 214 is shown, see probe holder 342, 345].
Corwith and Yoshida does not explicitly teach a probe holder protruding from the cover main body.
However, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify Corwith and Yoshida to modify the design of insulated cover body and insulated holder/retainer and have one insulated body including the holder since it has been held that mere change in shape or form is not patentable unless the changed element performs a new function. In re HANLON, 128 USPQ 384, 386 (C.C.P.A. 1961); In re Launder and Hosmer, 105 USPQ 446, 450 (C.C.P.A. 1955). 
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2004/0061513 Sweet et al. teaches a differential coaxial contact array, see Figures 1-8 for device arrangement.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2868